In the
                               Court of Appeals
                       Second Appellate District of Texas
                                at Fort Worth
                                 No. 02-21-00026-CV

JANE DOE, Appellant                         §   On Appeal from the 342nd District
                                                Court

                                            §   of Tarrant County (342-313623-19)
V.
                                            §   May 12, 2022
CITY OF FORT WORTH, Appellee                §   Opinion by Chief Justice Sudderth


                                    JUDGMENT

       This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s judgment. It is ordered that the judgment of the trial

court is affirmed.

       It is further ordered that Appellant shall pay all costs of this appeal, for which

let execution issue.

                                       SECOND DISTRICT COURT OF APPEALS


                                       By /s/ Bonnie Sudderth
                                          Chief Justice Bonnie Sudderth